WiNsnow, J.
I concur in the views expressed by Mr. Justice PlNNEY.
Lyon, C. J.
1. It is maintained on behalf of the state that the county is the primaiy territorial unit of representation in the assembly, and that while in some instances, in order to preserve equality of representation, an assembly district must necessarily include two or more counties, yet such district must be bounded exclusively by county lines. Stated in another form, the contention is that in any valid apportionment of the state into assembly districts the integrity of county lines must be preserved, and hence no such district can consist of one, or more than one, county and a fraction of another county, or of fractions of two or more counties. If this is a correct construction of constitutional provisions on the subject, ch. 482, Laws of 1891, cannot be upheld as a valid law, for it violates those provisions in the formation of fifteen or more assembly districts, and dismembers twenty counties. It requires no argument to demonstrate that if such districts are formed in violation of constitutional rules the whole act is void, for the apportionment is an entire process,— each part thereof being affected in a greater or less degree by, and dependent upon, every other, part,— and it is impossible to expunge therefrom those portions which dismember counties, and save the residue. The above contention requires the court *520to determine the constitutional rules for the formation of valid assembly districts.
Sec. 4, art. IY, of the constitution, provides that assembly districts shall be “ bounded by county, precinct, town, or ward lines.” The term “precinct,” as thus used, has ceased to have any significance. When the constitution was adopted, the optional township system of government, enacted in 1841, did not prevail in several counties of the territory of Wisconsin. Those counties were divided into precincts,— mainly for election purposes,— each of which corresponded in some respects to the town or ward of the other counties. But the precinct of the constitution disappeared when the uniform system of town and county government prescribed, by the constitution (art. IY, sec. 23) became fully operative. We have now no civil subdivisions, other than towns and wards, which are the equivalent of the precinct of territorial times. Chicago & N. W. R. Co. v. Oconto, 50 Wis. 189. The term may have been used in statutes since the adoption of the constitution, but it will be found, we think, that with a single exception it is so used as the equivalent of “ town ” or “ ward.” • The exception is found in the legislative apportionment act of 1876 (ch.'343), in which the east and west precincts of the town of Wrightstown in Brown county are named and placed indifferent assembly districts. If Wrightstown was then an incorporated village, although designated in the act as a town, the term was doubtless employed as the equivalent of “ ward.” If it was an ordinary town, we are aware of no law authorizing its division, or the division of any town, into precincts which may properly be placed in different assembly districts. Election districts created by municipal authority are hot the “ precincts ” of the constitution. Under existing laws, therefore, we shall feel at liberty to omit the term “ precinct ” when referring to the above provision of sec. 4, art. IY.
*521The provision of the constitution that assembly districts shall be bounded by county, town, or ward lines is not only the mandate of the people, acting in their sovereign capacity, to the legislature thus to constitute those districts, but it is a limitation upon the power of the legislature in that behalf, prohibiting that body from constituting such districts in any other manner. The question to be determined is, What is the true meaning and significance of such mandate?
That the provision requires assembly districts to be bounded by town or ward lines, because all county lines are either town or ward lines, and that it prohibits the division of towns and wards in the formation thereof, admits of no doubt. We are to determine what effect is to be given to the specification therein of county as well as town or ward lines. There are two civil or municipal divisions of the state, not named in sec. 4, art. IY, to wit, cities and villages. When the constitution was adopted there existed in the territory villages with town lines passing through and dividing them into two parts. In such cases the dismemberment of villages could not be prevented without dismembering towns. There were also'villages divided by county lines, and since that time cities have been organized also divided by county lines. Had the lines of these municipal divisions been specified in the constitution as lines by which assembly districts must be bounded, it would render necessary in several cases the disregarding of county lines and the' dismembering of counties in the formation of assembly districts. ' But the lines of such municipalities are not specified as assembly district boundaries, while the lines of counties, towns, and wards are so specified. The inference is irresistible that such lines are so specified to prevent the dismemberment of counties as well as towns and wards, while, the lines of cities and villages are not specified as such boundaries, because it would be necessary *522to disregard them and dismember such municipalities in order to prevent the dismemberment of counties and towns.
There is another very cogent reason why the provision under consideration should be held to protect counties, as well as towns and wards, from dismemberment. All county lines are town or ward lines also. If it was only intended thus to protect towns and wards, the word “ county ” in the provision performs no office whatever, but is meaningless and should be rejected as surplusage. The settled rules of statutory and constitutional construction forbid this, if any force and effect can be given the word. The ruléis that every clause and word of a statute — much more of a constitutional provision, which it must be conclusively presumed was framed with the utmost deliberation and care — must be assumed to have been intended to have some force and effect, and, if possible, must be so construed. Harrington v. Smith, 28 Wis. 43, and authorities cited by DixoN, 0. J., in the opinion. The force and effect the word “ county ” was intended to have is entirely clear. Inasmuch as the town and ward were thus protected from dismemberment, it was intended by the same provision to protect the county from dismemberment in like manner. It means this, or it has no significance whatever.
The lines of these municipal divisions, counties, towns, and wards, are named in the constitution as boundaries of assembly districts. The county is the larger and more important division, and accordingly is first named. Under familiar and elementary rules of construction it should first be regarded in making the apportionment, and the assembly districts should be bounded by county lines until the necessity alises for bounding them by town or ward lines which are not county lines also. This necessity only arises because the constitution provides for choosing members of assembly by single districts, and some counties have a sufficient number of inhabitants to entitle each of them to *523more than one member of assembly. Snob counties must necessarily be divided into the requisite number of assembly districts. The external boundaries of such districts, or some of them, will still be county lines, but the interior boundaries thereof will necessarily be town or ward, and not county,.lines. But for the necessity of dividing some counties into two or more assembly districts, there would have been no necessity of mentioning town and ward lines in sec. 4 of art. IY, for all the assembly district boundaries would in such case have been county lines. In such case, doubtless, county lines only would have been specified, as in the provision for the formation of judicial circuits. Const, art. YII, sec. 6.
The construction which we have thus given the constitutional provision under consideration, were its meaning at all doubtful, is supported by certain conditions and circumstances existing when the constitution was adopted. Before that time it had never happened in Wisconsin that a county, was dismembered in the formation of a legislative district. If a county was entitled to more than one representative in either branch of the legislature, both or all of them were elected on a general ticket. If the same district extended into two or more counties, both or all of such counties were invariably included therein entire. See Leg. Man. 1891, pp. 116-125. Neither had there been elsewhere (so far as we know or are advised by the argument) any dismemberment of a county in the formation of a legislative district. Furthermore, for nearly a quarter of a century after the adoption of the constitution (with a single possible exception), no attempt was made to dismember a county in an apportionment of members of the assembly, although during that time four such apportionments were made. Laws of 1852, ch. 497; 1856, ch. 109; 1861, ch. 216; 1866, ch. 101. The possible exception referred to is that in the first of these acts an assembly district was constituted *524of certain towns in Marquette county and the county of Waushara. The latter county was created by ch. 77, Laws of 1851. Its territory was taken entirely from Marquette county, and it remained attached to that county for judicial purposes until it was fully organized under,-ch. 34, Laws of 1852. If the apportionment of 1852 speaks from the time the enumeration of inhabitants was made upon which it was based (which was in 1850), or from any time before the enactment of ch. 77 aforesaid during the legislative session of 1851,— that being the session at which the apportionment should have been made, — there was no dismemberment of Marquette county in that apportionment. Otherwise there was such dismemberment. But, if that was a violation of the constitutional rule, it was doubtless inadvertently done, and the integrity of county lines was restored in the nest apportionment, and was not again violated until 1871.
It has been suggested, however, that the first legislative apportionment, which is contained in the constitution and is a part of it, dismembered the county of Iowa. The provision referred to is this: “ The precincts of Franklin, Dodgeville, Porter’s Grove, Arena, and Percussion in the county of Iowa, and the county of Eichland, shall constitute an assembly district.” [Art. XIV, sec. 12.] 'On its face this looks like the dismemberment of Iowa county. If it were such, it would prove nothing more than that the people who adopted the constitution, acting in their sovereign capacity, did an act which they prohibited future legislatures from doing. But, for reasons which will now be stated, Iowa county was not dismembered by the constitutional apportionment.
By- an act of the territorial legislature entitled “ An. act to establish the county of Eichland,” approved February 18, 1842, the territory now included in that county was “ constituted a separate county by the name of Eichland,” *525and by the same act was “attached temporarily to the county of Iowa for all county and judicial purposes.” This legislation merely designated, by boundary of the tract, certain contiguous townships and sections in Iowa county as Richland county. It was a mere geographical designation, carrying with it no municipal, judicial, or other function (if there be any other) of county government. The inhabitants of the prescribed territory remained inhabitants of Iowa county, with all the rights, privileges, and immunities pertaining thereto. The qualified electors therein were qualified electors of Iowa county, eligible to hold the public offices therein, and, if citizens, competent to sit as jurors in the eourts thereof. The act of 1842 had no more effect on the civil or political status of those people than as though the legislature had bestowed upon the designated territory any other mere geographical name, without using the term “ county ” at all. This condition of things remained unchanged until 1850, when the legislature provided for the organization of Richland county, and the same was thereafter organized pursuant to the statute in that behalf. Laws of 1850, ch. 92.
There are most satisfactory reasons why the unity of counties was thus universally respected and preserved. The county is the chief civil subdivision of the state. It, or its equivalent, has existed from the first in all the states and territories of the Union. It has always been the medium through which the state performs some of its most important functions, particularly that of raising revenue. Its governing body has always been clothed with important legislative powers of a local character, directly affecting the welfare of all the people within its borders. It is a sort of imperium in imvperio as regards local self-government in many particulars. These functions were regarded so important that the constitution expressly gives the legislature power to “ confer upon the boards of supervisors *526of the several counties of tbe state such powers of a local legislative and administrative character as they shall from time to time prescribe.” Sec. 22, art. IV. This is one of the most ample grants of power in the constitution, and its insertion therein proves the importance of the county and county government in the estimation of the people who adopted the constitution.
The people of a county have common interests and objects, peculiar to themselves, and intimate public relations with each other. The electors thereof vote for the same public officers; are subject to the jurisdiction of and attend the same courts; some of them sit upon the same juries and in the same board of supervisors; and all have a common interest in all county affairs. Hence, when the constitution was adopted, it was deemed of vital importance that dismemberment of counties in the formation of assembly districts should be avoided, to the end that each county having sufficient population should have its own representative in the legislature, chosen by its own electors and them only, and owing no divided, perhaps conflicting, allegiance to any other constituency. True, because of the sparse population in some portions of the state, it was and is necessary in some cases to include more than a single county in one assembly district. But the autonomy of the county could still be preserved, and the evils of county dismemberment in a great measure avoided, by making such districts consist of whole counties. This may easily be done in the apportionment of the state into assembly districts, without infringing any constitutional requirement.
The single legislative district system was incorporated into the constitution. This rendered necessary a division of those counties the population of each of which entitled it to more than one member of the '¡assembly. But under that system there is no difficulty in avoiding the dismemberment of counties, by confining exterior lines of such dis*527tricts to county lines, where they extend to county lines. By so doing, the county will be saved from dismemberment and preserved as the primary territorial unit of the assembly districts.
To the above-mentioned conditions it may be added that the debates in the convention which framed the constitution, and the earnest protests of leading members of that body, and of many other citizens contemporary with them, against such dismemberment when proposed in later years (all which is matter of history,), furnish additional evidence that the convention which framed and the people who adopted the constitution intended thereby to preserve the integrity of counties in the formation of assembly districts.
Considering all the facts and circumstances above stated, and having due regard to the language of the constitution in that behalf, we are impelled to the conclusion that it was not intended thereby to permit the legislature to dismember any county in the formation of assembly districts;— that is to say, it prohibits the legislature from placing one county, or more than one, and a portion of another county, or portions of two or more counties, in the same assembly district; — and that such prohibition is found in the provision which requires that assembly districts shall be bounded by county, town, or -ward lines. If a county has a sufficient number of inhabitants to entitle it to two or more assemblymen, the requisite number of districts must be formed entirely within the limits of such county. But this is no more dismemberment than is the division of a county into towns.
The departure from the requirements of the constitution in the formation of assembly districts practically commenced with the apportionment of 1871, in which a fraction of Kewaunee county was placed in an assembly district with a fraction of Brown county, and the residue of Kewaunee county in a district with Boor county. The *528city of Watertown, being in Dodge and Jefferson counties, was made a district, and another district was created which included fractions of Waupaca and Outagamie counties. Ch. 156, Laws of 1871.
In the next apportionment (ch. 843, Laws of 1876) we find but two such cases. The city of Watertown entire and certain towns in Jefferson county were placed in one assembly district, and Pepin county, with a fraction of Buffalo county, constituted another district.
The apportionment of 1882 furnishes but one case of county dismemberment. Fractions of Calumet and Outa-gamie counties were placed in one assembly district. Ch. 242, Laws of 1882.
In the apportionment of 1887 we find an assembly district composed of fractions of Green and La Fayette counties; another of fractions of Winnebago and Outagamie counties; another of fractions of Manitowoc and Kewau-nee counties; and another of fractions of Shawano and Waupaca counties. Ch. 461, Laws of 1887. By this time the constitutional rule had been pretty effectually undermined, and so, when the apportionment of 1891 was made, but little attention seems to have been given to it. The number of infractions of the rule therein is quite largely increased over those in former apportionments.
As already stated, it is quite impossible to uphold the apportionment of 1891 in part, and declare it invalid as to the residue. It must be held, therefore, that the violations of the constitutional rule prohibiting the dismemberment of counties vitiate the whole act.
2. Ch. 482, Laws of 1891, violates another constitutional requirement. Sec. 3, art. IV, ordains that apportionments of legislative districts shall be made according to population, excluding therefrom certain classes of persons therein specified. Because the county is the primarjr territorial unit in the formation of assembly districts, and members *529of assembly must first be apportioned to counties, the above provision of sec. 3, as applied to tbe formation of assembly districts, must be construed to mean that there must be substantial equality of representation, in proportion to population, as between all the different counties and districts composed of two or more counties; that is to say, there must be no unnecessary inequality in the proportionate representation in the assembly of counties and of such districts, on the basis of population.
Each county, and each district consisting of two or more counties, having a population equal to the numerical unit of representation in the assembly (alleged to be 16,868), is entitled absolutely to one member of assembly, unless it should be found necessary to place a county not thus entitled to a member in a district with a county which otherwise would of itself be entitled to one member. It is believed, however, that no necessity exists for forming such a district in the apportionment based on the enumeration of 1890. For each multiple of such numerical unit reached by the population of any county, such county is also absolutely entitled to an additional member of assembly. The remainder of the 100 members, not thus absolutely apportioned to counties and districts, should be apportioned to an equal number of the several counties by some uniform equitable rule,— perhaps to the counties having the largest fractions of population in excess of such numerical unit of representation or multiple thereof. The legislature must, •however, determine such rule; but the writer will be pardoned for saying, for himself alone, that he is aware of no mathematical formula which will accomplish the required result, other than that above suggested, which prefers in the apportionment the largest fractions of population.
Oh. 482 violates the foregoing rule. For example, it gives La Crosse county, with 38,801 inhabitants, but one member of assembly; while it gives Manitowoc county, *530with 3Y,831 inhabitants, three members. It may be urged that any inequality of representation in the different assembly districts is in a measure removed or compensated for in the formation of senate districts, as, for example, La Crosse county, which is deprived of one assemblyman to which it is absolutely entitled, is made a senate district, although it lacks about 13,000 inhabitants„of the numerical unit of representation for a senate district. On any proper rule of apportionment this cannot be done, for the very conclusive reason that the constitution gives each county an absolute right to its proportionate representation in the assembly, without regard to its representation in the senate. Moreover, the assembly district is the territorial unit of the senate district, and the latter cannot be intelligently formed until the limits of the assembly, districts are established. It is unnecessary to enlarge upon this branch of the case. It is not difficult to apportion the members of assembly to the several counties, and to form the several districts which must contain two or more counties, in strict compliance with constitutional provisions.
3. After the number of members of assembly to which each county is entitled shall have been ascertained by the rules above stated, the next step in the process of apportionment will be to divide each county entitled to more than one member into the requisite number of assembly districts, each of which must consist of contiguous territory. In making such division the rules of compactness and numerical equality of population, so far as practicaba are also imposed upon the legislature by the constitution. These latter requirements are largely modified by other constitutional rules, especially the rule, which prohibits the dismemberment of towns and wards. The mode of compliance therewith must necessarily rest largely in the discretion of the legislature. Nothing short of palpable disregard of duty in these particulars, which it is scarcely *531possible to impute to any legislature, would justify the courts in holding a legislative apportionment invalid.
4. When the assembly districts shall have been properly apportioned and formed, and not until then, is there a proper basis for the formation of the senate districts. Each, of these must consist of entire assembly'districts, and must be formed of convenient contiguous territory. They must also be as nearly equal in population as other constitutional requirements will permit.
5. The complaint charges that the senate districts "are so numbered in ch. 482 that large numbers of electors who were last permitted to vote for senators in 1888 cannot do so again until 1894, while other large numbers of electors who voted for senators in 1890 may again do so in 1892. This is alleged as a reason why the act is invalid. The court finds in the’ constitution no authority conferred upon it to interfere with the numbering of the senate districts. In that respect the power of the legislature is absolute.
6. The decision herein does not impeach the validity of acts, otherwise valid, of a legislature elected under an invalid legislative apportionment statute. Neither is the jurisdiction of the court affected, or the exercise thereof embarrassed, by the fact that this decision may leave the state without a valid legislative apportionment law, and hence without any law for the election of another legislature. The governor may convene the present legislature, if he deems it his duty to do so, and when so convened there can be no doubt of its power to enact a valid legislative apportionment law.
7. The question of jurisdiction has been fully discussed by Justices OetoN and PiNNey, and nothing need here be said on the subject, unless it be to express the conviction of the writer that there can be no reasonable doubt of the jurisdiction of the court to direct and control the action of the secretary of state in the premises.
See note to this case in 15 L. R. A. 561. — Rep
Cassoday, J.
The decision in this important case is fully in accord with my judgment. The reasons in support of it, given in the several opinions filed, taken together, are so full and complete as to call for nothing additional from me.
By the Court.— The motion in the nature of a demurrer is overruled, and the defendant has leave to answer within twenty days.